Exhibit 10.35

 

SEPARATION AGREEMENT

 

SEPARATION AGREEMENT dated February 3, 2004, made by and between Michael W. Reid
(the “Executive”) and SL Green Realty Corp., a Maryland corporation with its
principal place of business at 420 Lexington Avenue, New York, New York 10170
(the “Company”).

 

WHEREAS, the Executive and the Company are parties to an employment agreement
dated February 26, 2001 (the “Employment Agreement”); and

 

WHEREAS, the Executive and the Company wish to set forth their mutual
understanding of the terms of Executive’s separation from employment, as
contemplated below.

 

NOW, THEREFORE, in consideration of the mutual covenants and commitments
provided for herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the Executive and
the Company hereby agree as follows:

 

1.                                       Termination Date.  The Executive’s
employment with the Company will terminate effective April 30, 2004 (except as
set forth in Sections 3(b) and 3(c) hereof, the “Termination Date”).  Prior to
the Termination Date, the Executive will continue to perform his regular duties
for the Company, on a full-time basis, including his role as Chief Operating
Officer of the Company, and otherwise in accordance with the Employment
Agreement except as otherwise provided herein.  The Executive is entitled to a
total of two weeks of vacation and two personal days to be taken prior to
April 30, 2004.  The Executive hereby tenders his resignation as of the
Termination Date, and hereby resigns from any other corporate offices and board
of director memberships with the Company and all affiliates thereof as of the
Termination Date; the Executive acknowledges and agrees that, upon the
Termination Date, he shall take any further actions requested by the Company as
reasonably may be necessary or appropriate further to reflect such
resignations.  Executive shall be paid at his current base salary rate (i.e.,
$350,000) together with a pro rata portion of his annual bonus (i.e., $150,000)
as in effect immediately prior to the date

 

--------------------------------------------------------------------------------


 

hereof, for the period from the date hereof through the Termination Date, on the
Company’s regular and customary payroll dates (and no other salary or bonus
shall be payable for such period).

 

2.                                       Bonus Payment.  Subject in all respects
to Section 9 hereof, Executive shall, within five business days of the
expiration of the revocation period without the Release (as defined below)
having been revoked, receive from the Company a lump sum payment of $125,000,
which represents three months pay at the annual salary rate in effect
immediately prior to the Termination Date (i.e., $350,000) and a pro rata
portion of his minimum annual bonus as in effect immediately prior to the
Termination Date (i.e., $150,000).

 

3.                                       Employment Agreement.

 

(a)                                  The Employment Agreement shall terminate on
the Termination Date in its entirety, except as provided in Section 8 hereof. 
Without limiting the generality of the foregoing, no payment or benefit shall be
made or otherwise arise under Section 7 or any other provision of the Employment
Agreement by virtue of such termination.

 

(b)                                 It is expressly acknowledged and agreed that
no event or condition occurring, arising or in effect at any time before the
date hereof or through the date hereof has constituted or constitutes “Good
Reason” under the Employment Agreement, and that the recurrence or continuation
of any such event or condition will not constitute Good Reason.  From and after
the date hereof, in no event shall Section 7 of the Employment Agreement apply
to any termination of the Executive’s employment by the Executive.  Without
limiting the generality of the foregoing, from and after the date hereof,
Section 7(a) of the Employment Agreement shall not apply to any termination of
employment by the Executive for Good Reason.  In the event that Good Reason
arises under the Employment Agreement after the date hereof, and the Executive
terminates his employment therefor before the Termination Date as contemplated
by and in accordance with Section 6 of the Employment Agreement, or there is a
termination of employment before the Termination Date on account of death or
disability as contemplated by and in accordance with Section 6 of the Employment
Agreement, then (i) the Termination Date for purposes of this Separation

 

2

--------------------------------------------------------------------------------


 

Agreement shall be the date of such termination of employment, (ii) in the case
of such termination due to the death of the Executive or such a termination by
the Company in the event of the Executive’s becoming disabled, the Executive
shall be entitled at his or his estate’s option to elect the payments and
benefits available to him under the Employment Agreement or this Separation
Agreement (but not both), and (iii) this Separation Agreement shall otherwise
apply in accordance with its terms.

 

(c)                                  It is expressly agreed and understood that
the Company shall not terminate Executive for Cause at any time before the
Termination Date unless and until there is present the factors set forth in
Section 6(a)(iii)(i) or 6(a)(iii)(ii) of the Employment Agreement.

 

4.                                       Options.

 

(a)                                  With respect to the options to purchase
50,000 shares of common stock of the Company provided for by Section 3(c) of the
Employment Agreement and that certain option agreement between the Executive and
the Company dated February 26, 2001, and with respect to the Equity Award in
Section 3(d) of the Employment Agreement, the parties acknowledge that options
to purchase 10,000 shares of common stock under Section 3(c), and 10,000
restricted shares of common stock under Section 3(d) will become vested and
nonforfeitable on February 26, 2004.  Notwithstanding the foregoing, (i) all
options designated to be otherwise unvested and unexercisable as of February 26,
2004 (i.e., 20,000 shares) shall become immediately vested and initially
exercisable upon the date hereof, and (ii) such option agreement shall otherwise
apply in accordance with its terms.

 

(b)                                 With respect to the options to purchase
100,000 shares of common stock of the Company provided for by that certain
option agreement between the Executive and the Company dated October 10, 2002,
the Executive may exercise 50,000 options as follows:  (i) 15,000 unvested and
unexercisable options granted thereunder shall become immediately vested and
initially exercisable upon the date hereof, (ii) subject in all respects to
Section 9 hereof, 35,000 unvested and unexercisable options granted thereunder
shall become vested and initially exercisable upon the Termination Date, (iii)
any options not

 

3

--------------------------------------------------------------------------------


 

vested or exercised on or before the Termination Date (taking into account
clause (i)), or in accordance with clause (ii), shall not be or become vested or
exercisable and shall without any further action be forfeited forthwith, and
(iv) such option agreement shall otherwise apply in accordance with its terms.

 

5.                                       COBRA.  Following the Termination Date,
the Executive will be given the opportunity to continue under the Company’s
group health plans, as may be required, and to the extent provided, by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

6.                                       Transfer of Responsibilities;
Cooperation.  The Executive expressly agrees to cooperate fully from the date
hereof through the Termination Date in the transfer of his responsibilities as
Chief Operating Officer of the Company, and any other responsibilities or duties
that he performed in connection with his employment at the Company to the
individual(s) designated by the Company.  The Executive acknowledges that the
transition will require travel outside of New York City to see shareholders and
analysts at the reasonable direction of the Chief Executive Officer of the
Company.

 

7.                                       Confidentiality.  The Executive and the
Company agree that they will keep the terms of this Separation Agreement
confidential, except that the Executive may disclose this Separation Agreement
to or discuss this Separation Agreement with his spouse, attorney, financial
advisor and as may be required by law, and the Company may discuss this
Separation Agreement with or disclose this Separation Agreement to its
attorneys, trustees, officers, agents, and as may be required by law.  Each
party agrees that it shall advise any such persons with whom it discusses or to
whom it discloses this Separation Agreement of the existence and requirements of
this confidentiality provision, and shall instruct any such person that such
person shall not disclose the existence of this Separation Agreement or its
terms to any other person.

 

8.                                       Prohibited Activities.  The provisions
of Sections 8(a), 8(b)(ii) and 8(e)-8(i) of the Employment Agreement (the
“Restrictive Covenants”) are hereby incorporated into this Separation Agreement
by reference as though stated in full herein (including any provisions in the
Employment

 

4

--------------------------------------------------------------------------------


 

Agreement relating to the enforcement thereof), and (together with any
provisions in the Employment Agreement relating to the enforcement thereof)
shall survive termination of employment and the termination of the Employment
Agreement in accordance with the terms of the Restrictive Covenants.  The
parties expressly agree and understand that the transition services contemplated
by Section 8(h) shall be limited to reasonable periodic telephone conferences
and shall not require the Executive to travel to the office or otherwise.

 

9.                                       General Release; Certain Other
Matters.  It is expressly understood and agreed that, without limiting the
Executive’s obligations hereunder, all of the Company’s obligations under
Sections 2 and 4(b)(ii) hereunder, are subject entirely and in all respects to
(i) the Executive’s provision, at or after the close of business on the
Termination Date and not more than two business days after the Termination Date,
of a Release in the form attached hereto as Exhibit A (the “Release”) and (ii)
the Release’s becoming irrevocable as confirmed by the Executive’s written
confirmation, in the form attached hereto as Exhibit B delivered to and received
by the Chief Executive Officer of the Company at the principal place of business
of the Company, that the Release has not been revoked (the “Confirmation”).  The
Confirmation shall be delivered (i) not before the expiration of the seven-day
revocation period provided for in Section 4 of the Release and (ii) not after
seven days have elapsed after such expiration of such seven-day period. 
Notwithstanding anything in this Separation Agreement to the contrary, any
payment or other benefits under Sections 2 and 4(b)(ii) that would otherwise be
due or effective before the Confirmation has been so received by the Company
shall not be required to be paid or otherwise provided or effective until five
business days have elapsed after the Confirmation has been so received.  The
Executive is hereby advised to seek advice of counsel in connection with the
Release, and acknowledges and agrees that he has otherwise had the opportunity
to seek advice of counsel in connection with this Separation Agreement.  The
Company agrees to execute and deliver to Executive a Release in the form
attached as Exhibit C upon Executive’s irrevocable confirmation of his Release
as provided above.

 

5

--------------------------------------------------------------------------------


 

10.                                 Entire Agreement.  This Separation
Agreement, together with the Employment Agreement (except as expressly modified
herein) and the applicable option agreements, contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and replaces all prior agreements, negotiations and proposed
agreements, whether written or oral.  The Executive and the Company each
acknowledge and confirm that neither they nor any agent or attorney have made
any promise, representation, or warranty whatever, express, implied, or
statutory, not contained herein concerning the subject matter hereof, to induce
the other party to execute this Separation Agreement.  To the extent that
anything herein is inconsistent with the Employment Agreement, it is expressly
agreed that this Separation Agreement amends the Employment Agreement.

 

11.                                 No Third-Party Beneficiaries.  This
Separation Agreement is solely for the benefit of the parties to this Separation
Agreement and should not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, claims or action or other right in excess of
those existing without reference to this Separation Agreement.

 

12.                                 Certain Matters Relating to Enforceability. 
Any provision of this Separation Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

13.                                 No Oral Modification.  This Separation
Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.

 

14.                                 Tax Withholding.  The Company may withhold
from any compensation or benefits payable or otherwise arising under this
Separation Agreement all Federal, state, city and other taxes as shall be
required by law.

 

6

--------------------------------------------------------------------------------


 

15.                                 Applicable Law.  THIS SEPARATION AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

16.                                 Further Assurances.  The Executive agrees
that he is not entitled to reinstatement with the Company and agrees that his
employment relationship with the Company will irrevocably end on the Termination
Date.  The Executive agrees not to seek or accept employment with the Company in
the future at any time, unless the Company, at its sole discretion and through
its Chief Executive Officer, offers him such employment.

 

17.                                 Headings.  The headings of the paragraphs
herein are included for reference only and are not intended to affect to meaning
or interpretation of this Separation Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the date and year first above written:

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Michael W. Reid

 

 

 

 

8

--------------------------------------------------------------------------------


 

DRAFT

 

EXHIBIT A

 

RELEASE

 

THIS RELEASE is made as of the          day of               , 2004, by Michael
W. Reid (the  “Executive”).

 

WHEREAS, the Executive is a party to a certain agreement with SL Green Realty
Corp. (the “Company”) dated as of the       day of           , 2004, a copy of
which is attached hereto as Exhibit I (the “Separation Agreement”) (unless the
context requires otherwise, capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Separation Agreement);

 

WHEREAS, the Executive desires to confirm that the Company (including its
affiliates, as provided below), other than as set forth in the Separation
Agreement, have completely satisfied any and all of its obligations to the
Executive, and to provide for a release;

 

WHEREAS, Section 9 of the Separation Agreement contemplates the Executive’s
giving of this Release; and

 

WHEREAS, payments and benefits otherwise payable under the Separation Agreement
will not be made or otherwise provided unless the Executive executes and
delivers this Release (and thereafter provides certain written confirmation that
this Release has not been revoked);

 

NOW, THEREFORE, with the intent to be legally bound and in consideration of the
agreements herein contained, plus other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive agrees
as follows:

 

1.  The Executive, for himself and his spouse, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges (i) the Company and its
other affiliated companies; (ii) each of their respective past and present
officers, directors, agents, and employees; and (iii) all the employee benefit
plans of the Company or any of its affiliated companies, any trusts and other
funding vehicles

 

--------------------------------------------------------------------------------


 

established in connection with any such plans, any members of committees
established under the terms of any such plans, and any administrators or
fiduciaries of any such plans, from any and all actions, causes of action,
claims, demands, grievances, and complaints, known and unknown, which he or his
spouse, heirs, executors, administrators, successors, and assigns ever had or
may have at any time through the effective date of this Release, other than for
payments and benefits set forth under the Separation Agreement.  The Executive
acknowledges and agrees that this Release is intended to cover and does cover,
but is not limited to, (i) any claim under Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Equal Pay Act, the Employee Retirement Income Security Act,
or the Americans with Disabilities Act, each as amended; (ii) any claim of
employment discrimination whether based on a federal, state, or local statute or
court or administrative decision; (iii) any claim for wrongful or abusive
discharge, breach of contract, invasion of privacy, intentional infliction of
emotional distress, defamation, or other common law contract or tort claims
including, but not limited to, such claims arising from any statements the
Company is or heretofore has been required to make to or file with any
regulatory agency with regard to the termination of the Executive’s employment;
(iv) any claims, whether statutory, common law, or otherwise, arising out of the
terms or conditions of his employment at the Company and/or his separation from
the Company (other than for payments and benefits set forth under the Separation
Agreement); and (v) any claim for attorneys’ fees, costs, disbursements, or
other like expenses.  The enumeration of specific rights, claims, and causes of
action being released should not be construed to limit the general scope of this
Release.  It is the intent of the parties that by this Release the Executive is
giving up all rights, claims, and causes of action accruing prior to the
effective date hereof, whether known or unknown or whether or not any damage or
injury has yet occurred.

 

2.  The Executive acknowledges that he would not be entitled to compensation
provided under the Separation Agreement, including, for example, the benefits
set forth in Section 4 of the Separation

 

2

--------------------------------------------------------------------------------


 

Agreement, under any applicable plan policy, or practice of the Company or
pursuant to any prior agreement between the Company and him.

 

3.  The Executive acknowledges that he was advised in writing to consult with
legal counsel before signing this Release; that he has obtained such advice as
he deems necessary with respect to this Release; that he has fully read and
understood the terms of this Release; and that he is signing this Release
knowingly and voluntarily, without any duress, coercion, or undue influence, and
with an intent to be bound.  The Executive further acknowledges that he has been
given at least 21 days to consider this Release and that he has elected to sign
it on this date after having taken what he considers to be a sufficient period
of time to consider his options.  The parties agree that any changes made to
this Release or the Separation Agreement after the initial delivery hereof
(February 3, 2004) will not restart the running of such 21-day period.

 

4.  The Executive understands that he is entitled to revoke this Release within
seven days following his execution of the Release and that the Release will not
become effective until the seven-day period has expired.  Revocation may be
effected by giving written notice delivered to the Chief Executive Officer of
the Company, within the seven-day period.  In the event that the Executive
timely exercises his right to revoke this Release, the Release will immediately
become null and void, and the Company will have no obligations hereunder or
under the Separation Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date and
year first above written:

 

 

 

 

Michael W. Reid

 

 

4

--------------------------------------------------------------------------------


 

DRAFT

 

EXHIBIT B

 

Declaration

 

I,                      , hereby declare that seven days have passed since my
Release dated                      , 2004 (the “Release”) was executed.  I have
decided not to revoke, and have not revoked, the Release and, pursuant to
Section 4 of the Release, the Release is irrevocable.

 

Date:

 

 

 

 

Michael W. Reid

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE

 

THIS RELEASE is made as of the       day of             , 2004, by SL Green
Realty Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York (the “Company”).

 

WHEREAS, the Company is a party to a certain agreement with Michael W. Reid (the
“Executive”) dated as of the 3rd day of February, 2004 (the “Separation
Agreement”) (unless the context requires otherwise, capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto by the
Separation Agreement); and

 

WHEREAS, Separation Agreement contemplates the Company’s giving of this Release.

 

NOW, THEREFORE, with the intent to be legally bound and in consideration of the
agreements herein contained, plus other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees as
follows:

 

1.  The Company, for itself and on behalf of its affiliated companies and each
of their respective past and present officers, directors, agents, and employees
hereby releases and discharges the Executive, his spouse, heirs, executors,
administrators, successors, and assigns from any and all actions, causes of
action, claims, demands, grievances, and complaints, known and unknown, which it
or they ever had or may have at any time through the effective date of this
Release, except that this release shall not apply to any act of fraud,
misappropriation of funds, embezzlement or any other action with regard to the
Company or any of its affiliated companies that constitutes a criminal act under
any federal or state statute committed or perpetrated by the Executive during
the course of Executive’s employment with the Company or its affiliates.  The
Company acknowledges and agrees that this Release is intended to cover and does
cover all claims, whether based on statute or common law, that it has against
the Executive, whether such claim relates to his employment or otherwise,
including any claim for breach of contract,

 

--------------------------------------------------------------------------------


 

breach of fiduciary duty, intentional infliction of emotional distress,
defamation, or other common law contract or tort claims.  It is the intent of
the parties that by this Release the Company is giving up all rights, claims,
and causes of action accruing prior to the effective date hereof, whether known
or unknown or whether or not any damage or injury has yet occurred.

 

2.  The Company acknowledges that it was advised in writing to consult with
legal counsel before signing this Release.

 

IN WITNESS WHEREOF, the Company has executed this Release as of the date and
year first above written:

 

 

SL Green Realty Corp.

 

 

 

 

 

 

By:

Marc Holliday

 

 

Chief Executive Officer

 

 

 

 

2

--------------------------------------------------------------------------------